                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

OPERATING ENGINEERS LOCAL 139
HEALTH BENEFIT FUND, CENTRAL
PENSION FUND OF THE INTERNATIONAL UNION
OF OPERATING ENGINEERS AND PARTICIPATING
EMPLOYERS, WISCONSIN OPERATING ENGINEERS
SKILL IMPROVEMENT AND APPRENTICESHIP
FUND, JOINT LABOR MANAGEMENT WORK
PRESERVATION FUND, TERRANCE E. MCGOWAN,
as a Trustee of all Funds, except CENTRAL PENSION
FUND, MICHAEL A. CRABTREE as Chief Executive
Officer of CENTRAL PENSION FUND, and
INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 139,

                             Plaintiffs,

v.                                                         CIVIL ACTION NO. ____________

THE RED ANTS BORING COMPANY
2210 CARMEL BLVD.
ZION, IL 60099

                        Defendant.
______________________________________________________________________________
                                 COMPLAINT
______________________________________________________________________________

       The Plaintiffs, Operating Engineers Local 139 Health Benefit Fund, Central Pension

Fund Of The International Union Of Operating Engineers And Participating Employers,

Wisconsin Operating Engineers Skill Improvement and Apprenticeship Fund, Joint Labor

Management Work Preservation Fund, Terrance E. McGowan, as a Trustee of all Funds except

Central Pension Fund, Michael A. Crabtree as Chief Executive Officer of Central Pension Fund,

and the International Union of Operating Engineers, Local 139, by their attorneys, complaining

of the Defendant, The Red Ants Boring Company, allege as follows:




          Case 2:21-cv-00912-JPS Filed 08/04/21 Page 1 of 8 Document 1
                                JURISDICTION AND VENUE

       1.      This action arises under the laws of the United States and is brought pursuant to

the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1132, 1145

(hereinafter referred to as “ERISA”) and the Labor-Management Relations Act of 1947, as

amended, 29 U.S.C. § 185. Jurisdiction is based upon the existence of questions arising under

federal law, 28 U.S.C. § 1331. The rights asserted with respect to all Counts arise from the same

series of transactions and there are common questions of law and facts to all Counts.

       2.      Plaintiffs are administered at N27W23233 Roundy Drive, Pewaukee, WI 53702,

which is located in this district making venue proper, 28 U.S.C. § 1391(b)(2).

                                            COUNT I

       3.      Plaintiffs, Operating Engineers Local 139 Health Benefit Fund, Central Pension

Fund Of The International Union Of Operating Engineers And Participating Employers, and

Wisconsin Operating Engineers Skill Improvement and Apprenticeship Fund (hereinafter

“Plaintiff Funds”), are “employee welfare benefit plans” and “plans” within the meaning of

ERISA (“Plans”). Plaintiff McGowan is a fiduciary of Plaintiff Funds except Central Pension

Fund. Michael A. Crabtree is the Chief Executive Officer of Central Pension Fund.

       4.      Defendant is a party to multiple collective bargaining agreements with Local 139

of the International Union of Operating Engineers (“Collective Bargaining Agreements”).

       5.      Defendant is obligated to make fringe benefit contributions to Plaintiff Funds

under the terms of multiple Collective Bargaining Agreements. Defendant is also obligated to

make fringe benefit contributions to Plaintiff Funds under the terms of the trust agreements that

are incorporated by reference in the Collective Bargaining Agreements and establish and govern

Plaintiff Funds (“Trust Agreements”).



                                                2

            Case 2:21-cv-00912-JPS Filed 08/04/21 Page 2 of 8 Document 1
       6.      Defendant is an “Employer” within the meaning of ERISA and is obligated to

make fringe benefit contributions to Plaintiff Funds pursuant to ERISA, 29 U.S.C. § 1145.

       7.      As an Employer obligated to make fringe benefit contributions to Plaintiff Funds

under the Collective Bargaining Agreements and Trust Agreements, Defendant is specifically

required to do the following:

       A.      To submit for each month a report stating the names, Social Security numbers,
               and number of hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiff Funds, or,
               if no such persons are employed, to submit a report so stating (hereinafter
               “Monthly Report”);

       B.      To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable collective bargaining agreement or
               agreements;

       C.      To make all of its payroll books and records available to Plaintiff Funds for the
               purpose of auditing the same to verify the accuracy of Defendant’s past reporting
               upon request made by Plaintiff Funds;

       D.      To compensate Plaintiff Funds for the additional administrative costs and burdens
               imposed by delinquency or untimely payment of contributions by way of the
               payment of liquidated damages up to the amount of twenty (20%) percent of any
               and all contributions which are not received by Plaintiff Funds for a particular
               month prior to the 15th day of the succeeding month, plus interest on the late
               payments up to 1 1/2 % per month simple interest to compensate for the loss of
               use of the money, see also 29 U.S.C. §§ 1132(g)(2)(B) and (C);

       E.      To pay any and all costs incurred by Plaintiff Funds in auditing Defendant’s
               payroll records should it be determined that Defendant was delinquent in the
               reporting or submission of all contributions required by it to be made to Plaintiff
               Funds;

       F.      To pay Plaintiff Funds’ reasonable attorneys’ fees and costs necessarily incurred
               in the prosecution of any action to require Defendant to submit its payroll books
               and records for audit or to recover delinquent contributions, see also 29 U.S.C.
               § 1132(g)(2)(D); and

       G.      To furnish to Plaintiff Funds a bond with good and sufficient surety thereon, in an
               amount acceptable to Plaintiff Funds, to cover future contributions due Plaintiff
               Funds.



                                                 3

            Case 2:21-cv-00912-JPS Filed 08/04/21 Page 3 of 8 Document 1
       8.       Defendant has breached its obligations to Plaintiff Funds and its obligations under

the Plans and Trust Agreements by failing and refusing to submit the required monthly reports or

provide Plaintiffs’ auditors with all required payroll records in order to perform a full and

complete audit for the purpose of verifying the hours worked for months for which Defendant

failed to submit Monthly Reports, and to determine what additional contributions, if any, may be

due Plaintiff Funds. Plaintiffs’ auditors and counsel contacted Defendant numerous times to

schedule an audit; however, Defendant has failed to return the auditors’ phone calls or respond to

inquiries from counsel and has failed to allow the audit to occur.

       9.       Plaintiff Funds have requested that Defendant perform its obligations on multiple

occasions, but Defendant has failed and refused to so perform.

       10.      Defendant’s continuing refusal and failure to perform its obligations to Plaintiff

Funds is causing and will continue to cause irreparable injuries to Plaintiff Funds for which they

have no adequate remedy at law.

       WHEREFORE, Plaintiff Funds request the following relief:

       A.       That a full and complete account and audit be taken as to all employees of
                Defendant covered by the Collective Bargaining Agreements as to wages received
                and hours worked by such employees to determine amounts required to be paid to
                Plaintiff Funds, covering the period for which the Collective Bargaining
                Agreements are effective;

       B.       That Defendant be ordered to submit contribution reports and pay all current
                contributions while this action is pending;

       C.       That Judgment be entered in favor of the Plaintiff Funds and against Defendant
                for all unpaid contributions, interest, liquidated damages, any costs of auditing
                Defendant’s records, and Plaintiff Funds’ reasonable attorneys’ fees and Court
                costs necessarily incurred in this action, all as provided for in the Plans, Trust
                Agreements and in ERISA;

       D.       That Defendant be permanently enjoined and ordered to perform specifically its
                obligations to the Plaintiff Funds, and in particular, to continue submitting the
                required reports and contributions due thereon to the Plaintiff Funds in a timely
                fashion as required by the Plans and by ERISA; and
                                                  4

             Case 2:21-cv-00912-JPS Filed 08/04/21 Page 4 of 8 Document 1
       E.       That the Plaintiff Funds have such further relief as may be deemed just and
                equitable by the Court, all at Defendant’s cost.

                                            COUNT II

       11.      Plaintiff International Union of Operating Engineers, Local 139 (“Plaintiff

Union”) is a labor organization representing certain of Defendant’s employees as the duly

authorized collective bargaining representative, and is party to the Collective Bargaining

Agreements to which Defendant has agreed to be bound.

       12.      Under the Collective Bargaining Agreements, Defendant has agreed to deduct

from the wages of those of its employees represented by Plaintiff Union in collective bargaining

and who execute proper written authorization, sums of money as and for union dues, which

monies are to be remitted to Plaintiff Union on a monthly basis along with Defendant’s regular

fringe benefit reports and contributions, as described in Count I of this Complaint.

       13.      Defendant has deducted or has been required to deduct dues from the wages of its

employees as required by the Collective Bargaining Agreements. Plaintiff Union has been

unable to verify whether Defendant has properly remitted all such monies deducted from

employees’ wages to Plaintiff Union, and has instead converted such monies to its own use, as a

result of Defendant’s failure to submit Monthly Reports or allow Plaintiffs to audit its payroll

records, as alleged in Count I of this Complaint.

       14.      The Defendant’s acts and omissions as described herein constitute a breach of the

Collective Bargaining Agreements and entitle Plaintiff Union to recover from Defendant all

monies which Defendant was required to remit to Plaintiff Union whether deducted from wages

or not and whether traceable or untraceable commingled with Defendant’s assets, and further




                                                    5

             Case 2:21-cv-00912-JPS Filed 08/04/21 Page 5 of 8 Document 1
entitle Plaintiff Union to recover from Defendant its damages for breach of Defendant’s

obligations.

       WHEREFORE, Plaintiff Union requests the following relief:

       A.       That a full and complete account and audit be taken as to all employees of
                Defendant covered by the Collective Bargaining Agreements as to wages received
                and hours worked by such employees to determine amounts required to be paid to
                the Plaintiff Union, covering the period for which the collective bargaining
                agreement is to be effective;

       B.       That judgment be entered in its favor and against Defendant for all sums
                determined to be due Defendant to Plaintiff Union;

       C.       That Plaintiff Union recover from Defendant its damages and all costs of
                collection and recovery including its reasonable attorneys’ fees and costs; and

       D.       That Plaintiff Union have such further relief as may be considered just and
                equitable by the Court, all at Defendant’s cost.


                                           COUNT III

       15.      Plaintiff Joint Labor Management Work Preservation Fund a/k/a Construction

Business Group (“JLMWPF”) is a jointly trusted labor management cooperative established to

assist workers and employers in solving problems of mutual concern not susceptible to resolution

within the collective bargaining process, to improve the employment opportunities of employees,

to expand the market for the construction industry, to improve communications between labor

and management, and to provide workers and employers with opportunities to explore joint

approaches to organization and effectiveness. Plaintiff McGowan is a fiduciary of JLMWPF.

       16.      Defendant is a party to the Collective Bargaining Agreements, which require

contributions to Plaintiff JLMWPF at a set rate for each hour worked by employees performing

work covered under the Collective Bargaining Agreements. Plaintiff JLMWPF has been unable

to verify whether Defendant has properly remitted and paid all such contributions, as a result of



                                                 6

             Case 2:21-cv-00912-JPS Filed 08/04/21 Page 6 of 8 Document 1
Defendant’s failure to submit Monthly Reports or allow Plaintiffs to audit its payroll records, as

alleged in Count I of this Complaint.

       17.      The Defendant’s acts and omissions as described herein constitute a breach of the

Collective Bargaining Agreements and entitle Plaintiff JLMWPF to recover from Defendant all

monies which Defendant was required to remit to Plaintiff JLMWPF, whether traceable or

untraceable commingled with Defendant’s assets, and further entitle Plaintiff JLMWPF to

recover from Defendant its damages for breach of Defendant’s obligations.

       WHEREFORE, Plaintiff JLMWPF requests the following relief:

       A.       That a full and complete account and audit be taken as to all employees of
                Defendant covered by the Collective Bargaining Agreements as to wages received
                and hours worked by such employees to determine amounts required to be paid to
                Plaintiff JLMWPF, covering the period for which the Collective Bargaining
                Agreement is to be effective;

       B.       That judgment be entered in its favor and against Defendant for all sums
                determined to be due Defendant to Plaintiff JLMWPF;

       C.       That Plaintiff JLMWPF recover from Defendant its damages and all costs of
                collection and recovery including its reasonable attorneys’ fees and costs; and

       D.       That Plaintiff JLMWPF have such further relief as may be considered just and
                equitable by the Court, all at Defendant’s cost.




                                                 7

             Case 2:21-cv-00912-JPS Filed 08/04/21 Page 7 of 8 Document 1
       Dated this 4th day of August, 2021.


                                                   /s/ Cynthia L. Buchko
Cynthia L. Buchko, Esq.
In-House Counsel for
Operating Engineers Local 139 Health Benefit Fund,
Wisconsin Operating Engineers Skill Improvement and
Apprenticeship Fund, Trustee Terrance E. McGowan,
International Union of Operating Engineers Local 139 and
Joint Labor Management Work Preservation Fund
a/k/a Construction Business Group
4702 S. Biltmore Lane
Madison, WI 53718
Attorney No. 1036102
Telephone: 608-310-8341
Facsimile: 608-240-4179
E-mail: c.buchko@cbgwi.com




                                                      /s/ Laura M. Finnegan
Laura M. Finnegan, Esq.
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Ste. 2200
Chicago, IL 60606-5231
Attorney No. 1058640
Telephone: 312-236-4316
Facsimile: 312-236-0241
E-mail: lmfinnegan@baumsigman.com

Attorney for Plaintiffs Central Pension Fund of the
International Union of Operating Engineers and
Participating Employers and Michael A. Crabtree as
Chief Executive Officer of Central Pension Fund




                                               8

          Case 2:21-cv-00912-JPS Filed 08/04/21 Page 8 of 8 Document 1
